Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 12, 2015

                                       No. 04-15-00257-CV

                           IN THE INTEREST OF N.F.R., A Child,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02004
                      Honorable Charles E. Montemayor, Judge Presiding

                                          ORDER
       Appellant filed a notice of appeal, stating her desire to appeal a judgment or order alleged
to have been signed on April 20, 2015.

        The clerk’s record has been filed. It contains an order of an associate judge, signed on
February 9, 2015, that terminated appellant’s parental rights. The record also contains
appellant’s timely filed request for a de novo hearing before the referring court. It appears from
the docket sheet and from “Judge’s Notes” dated April 20, 2015, that a hearing was held and that
the referring court rendered a ruling. However, the record does not contain an order or judgment
signed by the referring court. A judge’s notes are for his or her own convenience and are not
appealable orders. See In re Rivera, No. 04-12-00025-CV, 2012 WL 219591 (Tex. App.—San
Antonio Jan. 25, 2012) (mem. op.) (orig. proceeding); State v. Fuller, No. 04-96-00898-CR,
1997 WL 136541, at *1 (Tex. App.—San Antonio Mar. 26, 1997, no pet.)(not designated for
publication); First Nat. Bank of Giddings, TX v. Birnbaum, 826 S.W.2d 189, 190 (Tex. App.—
Austin 1992, no writ).

        Accordingly, we order a response due by May 22, 2015, showing cause why this appeal
should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond within
the time provided, the appeal will be dismissed. See Tex. R. App. P. 42.3(c). Appellant has the
burden to obtain a signed appealable order or judgment from the referring court and to request
the trial court clerk to prepare a supplemental clerk’s record containing all necessary pleadings
and orders to establish this court’s jurisdiction.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court